Citation Nr: 0920141	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which denied entitlement to an 
evaluation in excess of 50 percent for bilateral pes planus; 
and for entitlement to individual unemployability. 

In May 2008, the Veteran testified at a personal hearing at 
the RO.  A transcript is in the file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum schedular 
evaluation for bilateral pes planus, and there is no evidence 
that this disability causes marked interference with 
employment or has required frequent periods of 
hospitalization.

2. The Veteran is service-connected for bilateral pes planus 
evaluated at 50 percent disabling.  He has no other service-
connected conditions.  

3. The Veteran's service-connected disability does not render 
him unemployable.


CONCLUSION OF LAW

1.  The requirements are not met for a rating in excess of 50 
percent for bilateral pes planus. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5276-5284 (2008).

2. The requirements are not met for a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disability. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16. 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in January and May 2008 
correspondence of the information and evidence needed to 
substantiate and complete the claims, to include notice of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain. VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate the claims, and as 
warranted by law, affording VA examination. The claims were 
readjudicated in the July 2008 statement of the case. The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and he was provided actual 
notice of the rating criteria used to evaluate the disorder 
at issue. The claimant was provided the opportunity to 
present pertinent evidence and testimony in light of the 
notice provided. Because the Veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists. There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Background

Historically, service connection was granted for bilateral 
pes planus by rating action in March 1948, and a 10 percent 
evaluation was assigned. By rating action in March 1975, the 
rating was increased to 30 percent.  

On June 8, 2004, the Veteran filed a claim for an increase in 
his rating for pes planus.  

In a May 2006 rating decision, the RO increased the 
evaluation for bilateral pes planus to 50 percent, the 
maximum available under applicable diagnostic criteria 
(Diagnostic Code 5276), effective as of May 17, 2006. The 
Veteran appealed this decision.

An April 2007 Board decision, in part, remanded the issue of 
an evaluation in excess of 30 percent for pes planus prior to 
May 17, 2006.  In recharacterizing the issue, the Board noted 
that the May 2006 rating decision increased the evaluation 
for bilateral pes planus to 50 percent, only as of May 17, 
2006, several years following the RO's receipt of claim. As 
the prior 30 percent evaluation represents less than the 
maximum available under applicable diagnostic criteria, the 
claim for an increased evaluation for the period prior to May 
17, 2006 remained viable on appeal. AB v. Brown, 6 Vet. App. 
35, 38 (1993).

An August 2007 Board decision granted an earlier effective 
date for the 50 percent evaluation for pes planus from June 
8, 2004, the date of the Veteran's claim.  The Board notes 
that this is the maximum evaluation for bilateral pes planus. 
This decision is final.

In January 2008 the Veteran filed a new claim for individual 
unemployability.  

The Veteran was afforded a VA foot examination in January 
2008.  He reported subjective complaints of significant pain 
and bilateral weakness, increased sharp arch pain, and 
significant edema.  He used orthotics and wore supportive 
shoes which helped.  He could walk approximately one block 
with a cane, and could stand five minutes.  The examiner 
noted significant pes planus with bilateral malalignment of 
the Achilles tendon, a bilateral calcaneal valgus, diffuse 
forefoot plantar hyperkeratosis, and abnormal weight bearing.  
Ankle range of motion was to three degrees of dorsiflexion 
with pain; to two degrees of inversion; and to zero degrees 
of eversion. The examiner opined that the Veteran's pes 
planus precluded any significant ambulatory employment, but 
sedentary employment would not be precluded.

a. Increased rating bilateral pes planus

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

The Veteran is currently assigned a 50 percent rating for 
bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  This is the maximum allowable rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284. (2008).  As such, the 
Veteran could only receive higher compensation if his pes 
planus was so severe that it equated to the loss of use of a 
foot.  The term "loss of use" of a foot is defined at 38 
C.F.R. § 3.350(a)(2) (2008) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Examples under 38 C.F.R. § 
3.350(a)(2) which constitute loss of use of a foot include 
extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more.  A review of 
the evidence reveals that while the appellant's pes planus is 
severe, it is not manifested by a loss of use of the either 
foot.  No health care professional has ever suggested that 
either foot function is so minimal that it is the equivalent 
of that which is shown with a prosthetic foot.

Hence, there is no basis on which to assign a rating in 
excess of 50 percent for bilateral pes planus.  Thus, the 
claim must be denied.

In reaching this conclusion, the Board has considered whether 
the claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1). Here, however, 
the Veteran's pes planus disability is not objectively shown 
to markedly interfere with his employment, i.e., beyond that 
contemplated in any assigned rating during any period in 
question, to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards. There also is no evidence that 
pes planus has otherwise rendered impractical the application 
of the regular schedular standards.  In the January 2008 VA 
examination, the examiner noted the Veteran could ambulate 
with a cane for a short distance, and he was found able to 
perform sedentary employment.  In the absence of objective 
evidence of any of the factors outlined above, the Board 
finds that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

b. Individual unemployability

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability, provided that the person has 
one service-connected disability ratable at 60 percent or 
more; or as a result of two or more service-connected 
disabilities, provided that the person has at least one 
disability ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more. The existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the above-stated percentages are 
met and in the judgment of the rating agency such service-
connected disabilities render the Veteran unemployable. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

In any event, it is VA policy that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). Thus, if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the Veteran is unemployable due to 
the service-connected disability. 38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993). Therefore, the 
Board must evaluate whether there are circumstances in the 
Veteran's case, a part from any non-service connected 
condition and advancing age, which would justify a total 
disability evaluation on the basis of individual 
unemployability due solely to the service connected 
disability. See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The only disability for which the Veteran is service 
connected is his bilateral pes planus which is evaluated as 
50 percent disabling. Thus, the Veteran does not meet the 
single disability requirement of 60 percent. See 38 C.F.R. § 
4.16(a). The Board further finds that there simply is 
insufficient-indeed, no evidence, to suggest referral for a 
total disability evaluation on the basis of individual 
unemployability due to service-connected disability on an 
extraschedular basis.  There is nothing exceptional about the 
Veteran's bilateral pes planus disorder that is not 
contemplated by the rating schedule, there also is no 
evidence his disability picture is exceptional when compared 
to other Veterans with the same or similar disability.  A 
assigned 50 percent rating presumes that the veteran has 
difficulty obtaining or retaining employment; "the sole fact 
that the claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment."  Van Hoose, 4 Vet. App. at 363.

Thus, the Board finds no evidence to indicate referral for 
extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. 
Peake, 22 Vet. App. 111 (2008). The benefit sought on appeal 
is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt. As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application. Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


